Citation Nr: 1033593	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition, to include consideration as secondary to the Veteran's 
service-connected disabilities.  

2.  Entitlement to service connection for a right foot condition, 
to include consideration as secondary to the Veteran's service-
connected disabilities.  

3.  Entitlement to an initial compensable disability evaluation 
for service-connected patellofemoral syndrome of the right knee.  

4.  Entitlement to an initial compensable disability evaluation 
for service-connected right ankle strain.  

5.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected bursitis of the right hip.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1994 to July 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the benefits sought on appeal.  The 
Veteran appealed this decision to BVA, and the case was referred 
to the Board for appellate review.  

While the November 2007 rating decision was issued by the RO in 
Augusta, Maine, the Veteran's claim was originally filed at the 
RO in Detroit, Michigan and the Veteran's appeal was subsequently 
processed and readjudicated at the Detroit, Michigan RO.  

During the appeal, before the matter was certified to the Board, 
in a September 2008 rating decision, the RO granted service 
connection for bursitis of the right hip, rating it at 10 percent 
disabling, effective October 31, 2006.  The RO also granted 
service connection for patellofemoral syndrome of the right knee 
as well as service connection for the right ankle strain, rating 
both as noncompensably disabling, effective October 31, 2006.  In 
his November 2008 substantive appeal, the Veteran appealed this 
decision, seeking a higher disability rating for these three 
service connected disabilities.  As will be discussed further, 
under these circumstances, a Statement of the Case (SOC) should 
be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.

The issues of entitlement to service connection for a lumbar 
spine condition, entitlement to an initial compensable evaluation 
for service-connected patellofemoral syndrome of the right knee 
and service-connected right ankle strain, and entitlement to an 
initial disability evaluation in excess of 10 percent for 
service-connected bursitis of the right hip, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current right foot condition.  


CONCLUSION OF LAW

A right foot condition was not incurred in active service, nor is 
it related to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assure that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

I.  Merits of the Claim

	A.  Service Connection - Right Foot Condition

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from a right foot 
condition as a result of his military service, as well as 
secondary to his current service-connected disabilities.  
Specifically, he maintains that he developed pain in his right 
foot while on a hike during active military service in either 
1996 or 1997, and that he has experienced chronic intermittent 
swelling and pain of the right foot since that time.  See August 
2010 Informal Hearing Presentation.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right foot 
condition.  

Turning to the Veteran's service treatment records, his June 1993 
enlistment examination was negative for any complaints, 
treatment, or diagnosis of a foot condition, the clinical 
evaluation of his feet and lower extremities was shown to be 
normal, and the Veteran had a physical profile of 1 at the time 
of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service)).  In addition, the Veteran 
did not mark that he had or had had any foot trouble in his June 
1993 report of medical history.  

A November 1996 treatment note indicates the Veteran was seen at 
sick call with complaints that the bottom of his feet had swollen 
up and he was experiencing difficulty walking.  Report of the 
November 1996 radiological examination reflected "normal 
mineralization" of the right foot, and there were no fractures 
or osseous abnormalities demonstrated.  The impression derived 
from the X-ray was a normal right foot series.  In his May 1998 
separation examination, the Veteran marked that he experienced 
foot trouble, among other issues, and explained that he had been 
treated for occasional pain at the bottom of his feet.  However, 
the clinical evaluation of his feet was shown to be normal in his 
May 1998 report of medical examination.  

The record reflects that the Veteran did not seek treatment for 
his right foot condition immediately following his separation 
from service or for many years thereafter.  In fact, the first 
documented complaint of a right foot condition was the October 
2006 complaint, over eight years after the Veteran's discharge 
from active duty service.  Therefore, the Board finds that a 
chronic right foot condition did not manifest during his period 
of service or for many years thereafter.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

Private treatment records dated from November 2002 to February 
2008 reflect complaints of and treatment for low back pain, knee 
pain, and hip pain, but are absent any mention of right foot 
pain.  

The Veteran was afforded a VA examination in July 2008, wherein 
his claims file and medical records were reviewed.  The Veteran 
informed the examiner that while participating in a training 
exercise during service, he began developing pain in his right 
foot, and swelling in his Achilles tendon, and experienced 
difficulty walking as a result.  He explained that since 
separation he suffers from swelling in his right foot three to 
four times a year, and is currently being treated with medication 
for this condition.  Upon physical examination, the examiner 
noted that the Veteran walks with an antalgic gait, and is able 
to stand for three to eight hours, with only short rest periods.  
The examiner further noted that there was no evidence of painful 
motion, swelling, tenderness, instability, weakness, or other 
abnormal weight bearing in the right foot.  The Veteran underwent 
an X-ray of his right foot, the results of which reflected no 
bony or articular abnormality and unremarkable soft tissues.  
Based on the physical examination, as well as his review of the 
Veteran's records and discussion with the Veteran, the physician 
diagnosed the Veteran with "anatomically and physiologically 
normal feet," and commented that this condition had no 
significant effect on his occupation and no effect on his daily 
activities.  As such, it appears that the Veteran does not have a 
current right foot disability.  

While the examiner acknowledged the Veteran's symptoms in his 
right foot, to include pain, swelling and stiffness, to the 
extent the Veteran experiences pain in his right foot, pain 
alone, without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed right foot 
condition, service connection may not be granted.  See also 
Degmetich v. Brown 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, 
the Board finds that the Veteran has not been shown to have a 
current right foot condition that manifested during service or is 
causally or etiologically related to an event, disease, or injury 
in service.  

The Board does acknowledge the Veteran's assertions that his 
right foot condition is related to his military service, to 
include as secondary to his service-connected patellofemoral 
syndrome of the right knee, right ankle strain and right hip 
bursitis.  The Board notes that secondary service connection 
requires (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The fact remains that the objective medical evidence of record 
does not demonstrate that the Veteran currently suffers from a 
diagnosed disorder of his right foot.  As such, service 
connection for a right foot disability is not warranted on a 
direct or secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a right foot disability.  

Again, although the Veteran might sincerely believe that his 
right foot condition is related to service and/or caused or 
aggravated by his service-connected disabilities, the Veteran, as 
a lay person, is not competent to make such diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, any 
statements by the Veteran regarding such etiology or onset do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provisions does not 
apply.  Accordingly, the Board concludes that service connection 
for a right foot disability is not warranted.  

II.  The VCAA

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

A letter dated in March 2007 satisfied the duty to notify 
provisions concerning the Veteran's claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Specifically, the March 2007 letter apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  

Additionally, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the March 2007 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that such a 
rating could be changed if there were changes in his condition.  
The letter also explained how disability ratings and effective 
dates were determined.  

The Veteran's claim was subsequently readjudicated in the April 
2008 Statement of the Case (SOC) and the September 2008 
Supplemental Statement of the Case (SSOC).  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  Service treatment records as well as all identified 
and available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
Moreover, in addition to obtaining all relevant records, the 
Veteran was also afforded a VA examination for his right foot in 
July 2008.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case is more than adequate, as it was predicated on a full 
reading of the Veteran's claims file, including the Veteran's 
service treatment records and post-service medical records, and 
involved an interview with the Veteran, as well as a physical 
examination of the Veteran's right foot.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a right foot condition is 
denied.  


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he has experienced pain in his lumbar 
spine since 1999 and that this condition is etiologically related 
to his military service.  In his November 2008 substantive 
appeal, the Veteran also asserted that his lumbar spine condition 
was secondary to his service-connected disabilities.  See August 
2010 Informal Hearing Presentation.  

The Veteran's service treatment records are clear of any 
complaints of or treatment for back pain or back problems, and 
his May 1998 separation examination indicates that the clinical 
evaluation of his spine was shown to be normal.  

Private treatment records dated from November 2002 to February 
2008 reflect the Veteran was seen on a routine basis seeking 
treatment for recurrent back pain.  Based on the physician's 
assessment, the Veteran's low back pain was possibly 
musculoskeletal in nature.  According to the treatment records, 
the Veteran's back pain arose simultaneously during periods of 
increased exercise.  A June 2007 treatment report reflects the 
Veteran also hurt his back when he lifted a metal post with 
cement on it and felt something in his back "pop."  

During the Veteran's July 2008 VA examination, the examiner 
interviewed the Veteran, noting his complaints of pain in his 
back which had worsened throughout the years, and currently 
radiates to his right leg.  The Veteran described the pain as a 
shooting and stabbing-like sensation.  Upon conducting a physical 
examination of the Veteran, the examiner diagnosed him with a 
lumbar strain, and opined that the Veteran's lumbar spine 
condition is less likely as not caused by or a result of active 
duty military service, reasoning that the earliest documentation 
of back pain was dated in 2002, and records dated from 2002 to 
2007 reflect back pain either as a result of increased activity 
or due to his post-service accident.  However, the examiner did 
not provide an opinion with regard to whether the Veteran's 
lumbar spine condition was secondary to any of his service 
connected disabilities, to include his service-connected 
patellofemoral syndrome of the right knee, bursitis of the right 
hip, and right ankle strain.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, a 
supplemental opinion must be issued.  

As previously noted in the Introduction, in the November 2008 
substantive appeal, the Veteran contended that he was entitled to 
an initial compensable disability evaluation for his service-
connected right knee disorder and his service-connected right 
ankle strain.  The Veteran also contended that he was entitled to 
an initial disability evaluation in excess of 10 percent for his 
service-connected right hip bursitis.  A notice of disagreement 
as to these issues has been construed from the November 2008 
substantive appeal.  Under these circumstances, an SOC concerning 
the issues of entitlement to an initial compensable disability 
evaluation for the service-connected patellofemoral syndrome of 
the right knee and right ankle strain, and an initial disability 
evaluation in excess of 10 percent for service-connected right 
hip bursitis should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a Statement of the 
Case for the issues of entitlement to a 
compensable rating for the service-
connected right knee patellofemoral 
syndrome and right ankle strain and an 
increased initial disability rating for 
the service-connected right hip bursitis.  
Only if the Veteran perfects an appeal 
should the claim be certified to the Board 
and any necessary development should be 
conducted, to include addressing whether a 
compensable and increased initial 
disability evaluation is assignable.

2.  Forward the Veteran's claims file to a 
VA medical professional for review.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
treatment records, and lay statements.  

The examiner should offer an opinion as to 
the likelihood (likely, unlikely, or at 
least as likely as not) that the Veteran's 
lumbar spine condition is proximately due 
to or the result of either the Veteran's 
1) service-connected patellofemoral 
syndrome of the right knee; and/or 2) his 
service-connected bursitis of the right 
hip; and/or 3) his service-connected right 
ankle strain; or 4) a combination of all 
three of his service-connected 
disabilities.  If this is unlikely, then 
the examiner should provide an opinion as 
to the likelihood that the Veteran's 
lumbar spine condition has been or is 
aggravated by any of these three service-
connected disabilities, or a combination 
of these service-connected disabilities.  

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

3.  When the development requested has 
been completed, readjudicate the Veteran's 
claim for service connection for lumbar 
spine condition, to include as secondary 
to any of his service-connected 
disabilities or a combination of his 
service-connected disabilities.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


